Citation Nr: 0947843	
Decision Date: 12/17/09    Archive Date: 12/31/09

DOCKET NO.  02-20 338	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a herniated disc of the cervical spine incurred 
during a period of vocational rehabilitation in July 1997.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The Veteran had active service from March 1978 until March 
1981 and from November 1989 until May 1993.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a January 2002 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Louisville, Kentucky, which denied the Veteran's claim of 
entitlement to compensation under 38 U.S.C.A. § 1151 for 
residuals of a herniated disc of the cervical spine incurred 
during a period of vocational rehabilitation in July 1997.

The Veteran testified at a hearing held before the 
undersigned acting Veterans Law Judge in September 2003.  A 
transcript of that hearing has been associated with the 
claims file. 

The Board remanded the case in February 2005 to ensure 
compliance with all notice obligations under the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107.  The Board also instructed the 
RO to issue a statement of the case concerning increased 
rating claims for the Veteran's right and left knee 
disabilities.  The RO issued a statement of the case with 
respect to the Veteran's knee disabilities in June 2005, but 
the Veteran failed to perfect his appeal by submitting a 
timely substantive appeal.  Therefore, those issues are not 
currently in appellate status.  38 C.F.R. § 20.200 (2009).  

The Board remanded the case again in September 2006 to obtain 
additional medical records.  The requested development was 
accomplished.  The Board reviewed the case and denied the 
appeal in August 2007.  The Veteran appealed to the United 
States Court of Appeals for Veterans Claims (Court).  In a 
memorandum decision dated in April 2009, the Court noted that 
the Board had considered the claim under the provisions of 
38 C.F.R. § 3.358, which applies to claims received by VA 
before October 1, 1997.  The Court vacated the August 2007 
Board decision and remanded the matter to the Board for 
consideration under the applicable regulation, 38 C.F.R. 
§ 3.361.  


FINDING OF FACT

The Veteran's neck injury, involving a herniated disc of the 
cervical spine, was not directly caused by an essential 
activity or function within the scope of his vocational 
rehabilitation.  


CONCLUSION OF LAW

The criteria for compensation under 38 U.S.C.A. § 1151 for 
residuals of a herniated disc of the cervical spine incurred 
during a period of vocational rehabilitation in July 1997 
have not been met.  38 U.S.C.A. § 1151(a) (West 2002); 38 
C.F.R. § 3.361 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA clinical records show that the Veteran was treated for 
neck complaints in September 1997.  Under certain 
circumstances, a report of VA treatment can be accepted as an 
informal claim if a claim specifying the benefit sought is 
received within one year.  38 C.F.R. § 3.157.  In this case, 
it was not until January 2000 that the Veteran's claim for 
compensation under 38 U.S.C.A. § 1151 was received.  He 
alleged that his cervical spine disorder was due to a 
combination of carrying a heavy bag of books on his shoulder 
and the poor ergonomics in his classes.  

Under the provisions of 38 U.S.C.A. § 1151, VA will pay 
compensation to a claimant in the same manner as if such 
disability, aggravation or death were service-connected, for 
any disability caused in the pursuit of certain vocational 
rehabilitation.  The qualifying disability or death must not 
be the result of the Veteran's willful misconduct.  38 
U.S.C.A. § 1151(a) (West 2002).  

For claims received by VA on and after October 1, 1997, the 
implementing regulation for benefits under 38 U.S.C. 1151 is 
38 C.F.R. § 3.361.  In pertinent part, it provides for 
additional disability or death due to training and 
rehabilitation services, or compensated work therapy program.  

Claims subject to this section--(1) General.  Except as 
provided in paragraph (2), this section applies to claims 
received by VA on or after October 1, 1997.  This includes 
original claims and claims to reopen or otherwise 
readjudicate a previous claim for benefits under 38 U.S.C. 
1151 or its predecessors.  The effective date of benefits is 
subject to the provisions of Sec. 3.400(i).  For claims 
received by VA before October 1, 1997, see § 3.358.  (2) 
Compensated Work Therapy.  With respect to claims alleging 
disability or death due to compensated work therapy, this 
section applies to claims that were pending before VA on 
November 1, 2000, or that were received by VA after that 
date.  The effective date of benefits is subject to the 
provisions of §§ 3.114(a) and 3.400(i), and shall not be 
earlier than November 1, 2000.  38 C.F.R. § 3.361(a).  

Determining whether a veteran has an additional disability.  
To determine whether a veteran has an additional disability, 
VA compares  the veteran's condition immediately before the 
beginning of the hospital  care, medical or surgical 
treatment, examination, training and  rehabilitation 
services, or compensated work therapy (CWT) program upon 
which the claim is based to the veteran's condition after 
such care, treatment, examination, services, or program has 
stopped.  VA considers each involved body part or system 
separately.  38 C.F.R. § 3.361(b).  

Establishing the cause of additional disability or death.  
Claims based on additional disability or death due to 
hospital care, medical or  surgical treatment, or examination 
must meet the causation requirements of this paragraph and 
paragraph (d)(1) or (d)(2) of this section.  Claims based on 
additional disability or death due to training and 
rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of 
this section.  (1) Actual causation required.  To establish 
causation, the evidence must show that the hospital care, 
medical or surgical treatment, or examination resulted in the 
veteran's additional disability or death.  Merely showing 
that a veteran received care, treatment, or examination and 
that the veteran has an additional disability or died does 
not establish cause.  (2) Continuance or natural progress of 
a disease or injury.  Hospital care, medical or surgical 
treatment, or examination cannot cause the continuance or 
natural progress of a disease or injury for which the care, 
treatment, or examination was furnished unless VA's failure 
to timely diagnose and properly treat the disease or injury 
proximately caused the continuance or natural progress.  The 
provision of training and rehabilitation services or CWT 
program cannot cause the continuance or natural progress of a 
disease or injury for which the services were provided.  (3) 
Veteran's failure to follow medical instructions.  Additional 
disability or death caused by a veteran's failure to follow 
properly given medical instructions is not caused by hospital 
care, medical or surgical treatment, or examination.  
38 C.F.R. § 3.361(c).  

Establishing the proximate cause of additional disability or 
death.  The proximate cause of disability or death is the 
action or event that directly caused the disability or death, 
as distinguished from a remote contributing cause.  (3) 
Training and rehabilitation services or compensated work 
therapy program.  To establish that the provision of training 
and rehabilitation services or a CWT program proximately 
caused a veteran's additional disability or death, it must be 
shown that the veteran's participation in an essential 
activity or function of the training, services, or CWT 
program provided or authorized by VA proximately caused the 
disability or death.  The veteran must have been 
participating in such training, services, or CWT program 
provided or authorized by VA as part of an approved 
rehabilitation program under 38 U.S.C. chapter 31 or as part 
of a CWT program under 38 U.S.C. 1718.  It need not be shown 
that VA approved that specific activity or function, as long 
as the activity or function is generally accepted as being a 
necessary component of the training, services, or CWT program 
that VA provided or authorized.  38 C.F.R. § 3.361(d).  
(Emphasis added.)

In determining whether the element of direct or proximate 
causation is present, it remains necessary for a distinction 
to be made between an injury arising out of an act performed 
in pursuance of the course of training, that is, "an 
essential activity or function of the training," and one 
arising out of an activity which is incident to, related to, 
or coexistent with the pursuit of the program of training.  
For a case to fall within the statute there must have been 
sustained an injury which, but for the performance of "an 
essential activity or function of the training" in the 
prescribed course of training, would not have been sustained.  
Id.

The essential facts of this case are not in dispute.  The 
record confirms that the Veteran was taking summer courses at 
Jefferson Community College in 1997 as part of an approved 
program of VA vocational rehabilitation.  In July 1997, he 
was treated at VA facility for a three-day history of pain 
and spasm in his neck and shoulders.  An MRI revealed central 
disk herniation at C4-5 with associated deformity involving 
the ventral aspect of the thecal sac and flattening of the 
cervical spine cord.  Treatment records from the 
Neurosurgical Institute of Kentucky indicate that the 
Veteran's herniated disc was caused by a heavy book bag he 
carried while taking summer courses.  In light of these 
findings, the Board acknowledges that the Veteran's herniated 
disc was caused by his carrying a heavy book bag while taking 
courses in pursuit of a program of VA vocational 
rehabilitation.  

Nevertheless, the Veteran's section 1151 claim fails because 
the act of carrying a book bag is not an "essential activity 
or function of the training" of any course the Veteran took 
while in connection with his vocational rehabilitation.  In 
other words, although the Veteran was apparently carrying a 
heavy book bag while attending an educational class 
associated with an approved vocational rehabilitation course, 
his injury was not sustained as part of a required 
"essential activity" performed in pursuit of a course of 
training.  Rather, his injury was incident to, or coexistent 
with, his pursuit of the program of training, for which 
compensation is not warranted.  

The Board still finds the opinion of the Court in Sweitzer v. 
Brown, 5 Vet. App. 503 (1999) to be persuasive.  In Sweitzer, 
the Court affirmed a Board decision which denied section 1151 
benefits for a Veteran who had claimed that while he was 
waiting for a VA examination, an unidentified patient in a 
motorized wheelchair struck him in the lower torso, resulting 
in back injuries.  The Court held that "in order to be 
compensable under § 1151, [the injury] must have resulted 
from the examination itself, not from the process of 
reporting for the examination [and the] statute does not 
address disabilities that are merely coincidental with the 
receipt of VA treatment."  Id. at 505.

Analogizing the circumstances in Sweitzer to the instant 
case, to received compensation under section 1151, the 
Veteran's injury would have to have resulted from the 
vocational rehabilitation itself, not from the process of 
carrying his books to report for vocational rehabilitation 
classes.  In this case, the Veteran's neck injury did not 
result from the vocational rehabilitation itself, as carrying 
a book bag was not a requirement for any of the Veteran's 
course work.  Instead, the Veteran carried his bag, 
presumably to carry books to and from classes.  Following the 
Court's guidance in Sweitzer, the Board finds that the 
Veteran's injury, sustained as it was in the process of 
attending vocational rehabilitation classes, is merely 
coincidental with the Veteran's vocational rehabilitation 
program, thereby precluding compensation under the provisions 
of 38 U.S.C.A. § 1151.

The Board also notes that the opinion of VA's General Counsel 
in VAOPGCPREC 7-97 is particularly instructive in analyzing 
the claim.  In that precedent opinion, the VA General Counsel 
was asked whether the provisions of 38 U.S.C.A. § 1151, which 
authorize the payment of benefits for disability incurred as 
the "result of hospitalization," apply to disabilities 
incurred during hospitalization but which are unrelated to 
the program of medical treatment (the claimant in question 
was injured playing basketball while hospitalized at a VA 
substance abuse treatment unit).

The opinion indicated that if the circumstances or conditions 
of hospitalization gave rise to the risks out of which the 
injury arose, the injury may be considered to have resulted 
from the hospitalization.  In making this determination, it 
is necessary to identify, to the extent possible, the 
specific cause of the incident causing the injury, and to 
determine whether that cause is attributable to the 
circumstances or conditions of the hospitalization.  The 
opinion stated that if the hospitalization created a "zone 
of danger" out of which the injury arose, there would be a 
basis for concluding that the hospitalization caused the 
injury.  Id. 

The opinion further notes that a fall which is caused by the 
claimant's own inadvertence would not be considered to have 
resulted from hospitalization.  However, where the 
precipitating cause of the fall may be reasonably attributed 
to conditions or circumstances of the hospitalization, rather 
than some circumstance originating with the claimant, the 
resulting injuries would be said to be the result of 
hospitalization, rather than the result of some circumstance 
originating with the claimant.  Id.

Analogizing VAOPGCPREC 7-97 to the instant case, in order to 
receive compensation under 38 U.S.C.A. § 1151, the Veteran's 
neck injury must have arisen out of the circumstances or 
conditions of vocational rehabilitation.  If the 
circumstances surrounding the Veteran's program of vocational 
rehabilitation created a "zone of danger" out of which the 
injury arose, there would be a basis for concluding that 
vocational rehabilitation caused the injury.  However, 
injuries originating with the Veteran (including those as a 
result of his inadvertence) are not compensable.  

In this case, the Board finds that the Veteran's program of 
rehabilitation did not create a "zone of danger" out of 
which the injury arose.  There is no evidence that carrying 
his book bag was a required part of the Veteran's course 
work.  More importantly, carrying a heavy book bag was not 
required.  For example, there is no reason why the Veteran 
could not have transported his books in a bag with wheels, 
which would not require lifting.  Thus, the Veteran's injury 
did not arise out of the circumstances or conditions of 
vocational rehabilitation (i.e. his course work), and his 
vocational rehabilitation program did not create a "zone of 
danger" out of which the injury arose.  Rather, his injury 
arose out of the Veteran's own action, and is thus not 
compensable under the guidance provided by VAOPGCPREC 7-97.  

In summary, the act of carrying a heavy book bag was not an 
"essential activity or function of the training," within 
the scope of the Veteran's vocational rehabilitation course, 
as there is no direct (proximate) causal connection between 
the neck injury he sustained in July 1997 and an essential 
activity or function which was within the scope of the VA 
vocational rehabilitation course.  As a result, there is no 
legal basis for compensation for the injury resulting from 
that incident, and the appeal must be denied.  See Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (where the law and not the 
evidence is dispositive, the claim should be denied because 
of the absence of legal merit, or the lack of entitlement 
under the law).  

Veterans Claims Assistance Act of 2000

Since the Veteran's claim is being denied as a matter of law, 
the duty-to-assist and duty-to-notify provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA) do not apply to 
this appeal.  See Manning v. Principi, 16 Vet. App. 534 
(2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2002) (VCAA 
not applicable where law, not factual evidence, is 
dispositive).  There is simply nothing VA could have told the 
Veteran to substantiate his claim.  

The Board notes its February 2005 remand, which specified 
that the agency of original jurisdiction (AOJ) provide VCAA 
notice for claims under § 1151.  The February 2005 letter 
from the AOJ was not adequate because it told the Veteran 
what was needed to establish service connection rather than 
for benefits under § 1151.  In September 2006, the AOJ sent 
the Veteran a letter that advised him that a claim for 
benefits under § 1151 requires that the evidence must show 
the disability was the direct result of participation in a VA 
Vocational Rehabilitation and Employment or compensated work 
therapy program.  This was about as much as could be said 
about substantiating the claim, given the claimed facts of 
the case.  Thereafter, the appellant was afforded a 
meaningful opportunity to participate effectively in the 
processing of his claim and given ample time to respond.  
This cured any notice defects before the AOJ readjudicated 
the case by way of a supplemental statement of the case 
issued in April 2007.  See Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).  

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  The 
veteran's service medical records have been obtained.  His 
available post-service treatment records have also been 
obtained.  Particularly, private and VA records pertaining to 
the claimed neck injury have been obtained, as well as 
reports from the treating physician.  The veteran has had a 
hearing.  This case does not raise a medical question where 
an examination or medical opinion would be useful.  
Significantly, neither the appellant nor his representative 
has identified, and the record does not otherwise indicate, 
any additional existing evidence that is necessary for a fair 
adjudication of the claim that has not been obtained.  Hence, 
no further notice or assistance to the appellant is required 
to fulfill VA's duty to assist the appellant in the 
development of the claim.  Smith v. Gober, 14 Vet. App. 227 
(2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  


ORDER

Compensation under 38 U.S.C.A. § 1151 for residuals of a 
herniated disc of the cervical spine is denied.  



____________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


